Citation Nr: 1410189	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for fever, chills, joint pain, episodes of tension and fatigue due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to April 1989 and from November 1990 to June 1991, with service in Southwest Asia from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required prior to adjudicating the Veteran's claim.

The Veteran stated during his July 2010 VA examination that twice a year he has episodes manifested by flu-like symptoms that include tension, joint pain and fatigue.  He first began complaining of the symptoms in 1994, and he maintains that he has had episodes of decreasing frequency ever since that time.  The VA examiner provided a two-part diagnosis.  First, he stated that the Veteran had a normal general medical examination and concluded that no medical condition was diagnosed.  He then diagnosed the Veteran with joint pain, fatigue and tension, and stated that his symptoms could not be attributed to a known clinical diagnosis.  The examiner did not provide any explanation for these seemingly contradictory findings.  

Given these findings, another examination is necessary to clarify the current nature of the Veteran's medical condition, and ultimately, to adjudicate this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, the Veteran submitted a November 2011 letter in support of his claim from a private doctor.  The letter states that the Veteran has been experiencing tightness in his joints from the waist up to the neck for more than four years.  The doctor "determined the patient's symptoms to be that of panic attacks which could be classified as Persian Gulf Syndrome."  It is not clear based on the doctor's explanation whether she has diagnosed the Veteran with a panic disorder.  On remand, an examiner should specifically address these findings and explain whether the Veteran's symptoms can be attributed to a diagnosis of panic disorder or some other psychiatric condition. 

Finally, the Veteran stated during his November 2011 hearing that he does not receive care at VA, but he would attempt to gather more medical records from his private healthcare providers.  The record was left open for 60 days following the hearing to allow him to submit such evidence, after which the Veteran's representative submitted the November 2011 letter from the private doctor.  As this claim is being remanded, the Veteran should be provided an opportunity to identify any other records of treatment relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records regarding his symptoms of fever, chills, joint pain, tension and fatigue since August 2010.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine whether he suffers from a disability manifested by fever, chills, joint pain, tension, fatigue, or panic attacks, and obtain an opinion as to whether his current complaints are related to active duty service.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examination should include any testing necessary to determine whether a diagnosed disability, to include any psychological condition, is present. 

After examining the Veteran and reviewing the claims file and test results, the examiner should respond to the following:

(a)  Can the Veteran's complaints of fever, chills, joint pain, tension and fatigue be attributed to a known clinical diagnosis?  If so, please provide the diagnosis.  In answering this question, the examiner should address and, to the extent possible, explain the diagnoses (in particular, that the Veteran had both no diagnosed medical condition and a diagnosis of joint pain, fatigue and tension which could not be attributed to a known clinical diagnosis) in the July 2010 VA examination report.

(b)  Does the Veteran exhibit symptoms of panic attacks that can be attributed to a diagnosis of panic disorder or some other psychological disability?  If so, please provide the diagnosis.  In answering this question, the examiner should consider the November 2011 letter from the Veteran's private doctor, which stated in relevant part "I have determined the patient's symptoms to be that of panic attacks which could be classified as Persian Gulf Syndrome."  

(c)  Is it is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed disorder is related to the Veteran's active military service?

(d)  If the Veteran's complaints are not attributable to a known clinical diagnosis, please state whether there are objective signs and symptoms of the Veteran's complaints.  The examiner should indicate whether such represents an undiagnosed illness that is related to the Veteran's active service in Southwest Asia.

(e)  If the Veteran's complaints are not attributable to a known clinical diagnosis, can any such symptoms or complaints be considered chronic?  Please note that for the purposes of VA adjudication with respect to undiagnosed illnesses, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.

The examiner should document in detail the Veteran's medical history and should identify all symptoms endorsed by the Veteran and the frequency and extent of such symptoms.  

A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


